Exhibit 10.1

 

October 29, 2020

 

Via Email


Dr. Timothy C. Rodell, M.D., FCCP

Chief Executive Officer

 

Re: Separation Agreement

 

Dear Tim:

 

This letter sets forth the substance of our agreement (the “Agreement”)
regarding your transition and separation from Aethlon Medical, Inc. (the
“Company”). This Agreement will become effective only upon the Effective Date
specified in Section 9 below.

 

1.               Separation. Your employment from any and all employment and
officer positions you hold or have held with the Company and with Exosome
Sciences, Inc. (“ESI”) shall cease effective October 30, 2020 (the “Separation
Date”), which will be your last day of employment with the Company. Your service
on the Company’s Board of Directors (the “Board”) and on the Board of Directors
of ESI also shall cease as of the Separation Date.

 

2.               Accrued Wages and Vacation. On the Separation Date, the Company
will pay you all accrued wages, and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement. You and the Company agree that, in lieu of the notice
period described in Section 8.1 of your Amended and Restated Executive
Employment Agreement with the Company, dated March 17, 2020 (the “Employment
Agreement”), the Company will pay you the equivalent of 30-days’ wages at your
base salary in effect as of the Separation Date.

 

3.               Severance Benefits. If you: (i) timely sign and return this
Agreement to the Company on or within twenty-one (21) days after the Separation
Date; (ii) allow the releases contained herein to become effective; (iii) remain
available after your Separation Date to answer any questions from the Company
regarding your previous job duties; and (iv) comply with all of your legal and
contractual obligations to the Company, then in full satisfaction of your
Employment Agreement, the Company will provide you with the following severance
benefits (the “Severance Benefits”):

 

a.               Severance Payment. The Company will pay you, as severance, an
amount equivalent to twelve (12) months of your current base salary (the “Salary
Severance Payment”). The Salary Severance Payment will be paid to you in a
continuation on the Company’s regular payroll beginning after the Effective
Date. You will also receive a prorated amount of your target Annual Performance
Bonus for 2020 (in the total gross amount of $92,450), subject to standard
payroll deductions and withholdings, on the Effective Date.

 

b.               Equity Acceleration. You were granted options to purchase an
aggregate of 237,122 shares of the Company’s common stock (the “Equity Awards”);
a grant of an option to purchase 34,842 shares under the Company’s 2010 Stock
Plan (“2010 Plan”) and a grant of an option to purchase 202,280 shares under the
Company’s 2020 Equity Incentive Plan (the “2020 Plan, and together, the
“Plans”). Under the terms of the Plans and your stock option grants, vesting
will cease on the Equity Awards as of the Separation Date. As part of this
Agreement, if you fulfill the conditions in Section 3 above, the vesting on 50%
of your outstanding Equity Awards that are subject to time-based vesting
requirements that are unvested as of the Separation Date (an aggregate of
110,118 shares subject to the Equity Awards) will be accelerated and be deemed
fully vested and exercisable in accordance with their terms as of the Separation
Date; that is 8,978 under the 2010 Plan and 101,140 under the 2020 Plan. All
terms, conditions, and limitations applicable to your Equity Awards will remain
in full force and effect pursuant to the applicable Equity Award agreements
between you and the Company, the Plans, and any other documents applicable to
the Equity Awards (the “Equity Documents”). You will be eligible to exercise any
vested Equity Awards for up to the period set forth in the Equity Documents.
Pursuant to tax rules, any Equity Awards that you hold which are “incentive
stock options” under Section 422 of the Internal Revenue Code of 1986, as
amended, shall cease to qualify as “incentive stock options” on the date three
(3) months following your Separation Date. You are advised by the Company to
seek independent legal advice with respect to tax and securities law issues
regarding your Equity Awards and any sale of Company stock you may make; and

 

 

 



 1 

 

 

c.                Health Insurance; COBRA. To the extent provided by the federal
COBRA law or, if applicable, state insurance laws, and by the Company’s current
group health insurance policies, you will be eligible to continue your group
health insurance benefits at your own expense. Later, you may be able to convert
to an individual policy through the provider of the Company’s health insurance,
if you wish. If you timely elect continued coverage under COBRA, the Company
will pay for the COBRA premiums to continue your health insurance coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on the Separation Date
and ending on the earliest to occur of: (i) the last day of the twelfth (12th)
month following the Separation Date; (ii) the date you become eligible for group
health insurance coverage through a new employer; or (iii) the date you cease to
be eligible for COBRA continuation coverage for any reason. You must timely pay
your premiums, and then provide the Company with proof of same to obtain
reimbursement for your COBRA premiums under this Section. In the event you
become covered under another employer’s group health plan or otherwise cease to
be eligible for COBRA during the COBRA Premium Period, you must immediately
notify the Company of such event. Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that it cannot pay the COBRA Premiums
without a substantial risk of violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company instead
shall pay you, on the first day of each calendar month, a fully taxable cash
payment equal to the applicable COBRA premiums for that month for the remainder
of the COBRA Premium Period, which you may (but are not obligated to) use toward
the cost of COBRA premiums.

 

4.               No Other Compensation or Benefits. You acknowledge that, except
as expressly provided in this Agreement, you have not earned, and will not earn
by the Separation, and will not receive from the Company any additional
compensation (including base salary, bonus, incentive compensation, or equity),
severance or benefits before or after the Separation Date, with the exception of
any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account).

 

5.               Expense Reimbursements. You agree that, no later than thirty
(30) days following the Separation Date, you will submit your final documented
employee expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement.
All claims for reimbursement shall be submitted by documented business expense
report upon Company-approved forms and shall include receipts. The Company will
reimburse you for these expenses pursuant to its regular business practice.

 

6.               Return of Company Property. You hereby represent that you have
returned to the Company all Company documents (and all copies thereof) and other
Company property in your possession or control, including, but not limited to,
Company files, correspondence, memoranda, notes, notebooks, drawings, books and
records, plans, forecasts, reports, proposals, studies, agreements, financial
information, personnel information, sales and marketing information, research
and development information, systems information, specifications,
computer-recorded information, tangible property and equipment, credit cards,
entry cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part) (“Company Property”);
provided, however, that the foregoing shall not apply to information and
documentation you received solely in your capacity as a member of the Board, or
as a stockholder, option holder or restricted stock unit holder of the Company.
You also represent that you have performed a good faith search to ensure that
you are no longer in possession or control of any Company Property. Your timely
compliance with this paragraph is a condition precedent to your receipt of the
Severance Benefits described above.

 

7.               Release of Claims.

 

a.               General Release. In exchange for the consideration provided to
you under this Agreement, you hereby generally and completely release the
Company and its affiliated, related, parent and subsidiary entities, and its and
their current and former directors, officers, employees, shareholders, members,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

 

 

 



 2 

 

 

b.               Scope of Release. The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to your
employment with the Company or service on the Board or the termination of that
employment or service; (2) all claims related to your compensation or benefits
from the Company, including, but not limited to, salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including, but not limited
to, claims for fraud, defamation, emotional distress, and discharge in violation
of public policy; and (5) all federal, state, and local statutory claims,
including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964, the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (“ADEA”), the Colorado
Anti-Discrimination Act, the Colorado Lawful Off-Duty Activities Statute, the
Colorado Personnel Files Employee Inspection Right Statute, the Colorado Labor
Peace Act, the Colorado Labor Relations Act, the Colorado Equal Pay Act,
the Colorado Minimum Wage Order, the Colorado Genetic Information Non-Disclosure
Act, the California Labor Code, and the California Fair Employment and Housing
Act, the Georgia Equal Pay Act, the Georgia Prohibition of Age Discrimination in
Employment Act, the Georgia Equal Employment for Persons with Disabilities Code,
the Georgia Discriminatory Wage Practices Based on Sex Act, all including any
amendments and their respective implementing regulations.

 

c.                Excluded Claims and Protected Rights. The claims described
above that you are releasing do not include: (1) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party, the charter or bylaws of the Company,
or under applicable law; (2) any rights which cannot be waived as a matter of
law; or (3) any claims arising from breach of this Agreement.  Nothing in this
Agreement prevents you from filing a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, the “Government Agencies”). You understand this
Agreement does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.  While this Agreement does not limit
your right to receive an award for information provided to the Securities and
Exchange Commission, you understand and agree that, to maximum extent permitted
by law, you are otherwise waiving any and all rights you may have to individual
relief based on any claims that you have released and any rights you have waived
by signing this Agreement. You represent and warrant that you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

 

8.               Waiver of Unknown Claims. In giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
that the creditor or releasing party does not know or suspect to exist in his or
her favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.” You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to your release of claims herein, including but not
limited to the release of unknown and unsuspected claims.

 

9.               ADEA Waiver. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under ADEA, and that
the consideration given for the waiver and release in the preceding paragraph is
in addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or claims that may arise after the date you
sign this Agreement; (b) you should consult with an attorney prior to executing
this Agreement (although you may choose voluntarily not to do so); (c) you have
twenty-one (21) days after the date of your receipt of this Agreement to
consider this Agreement (although you may choose to voluntarily execute this
Agreement earlier); (d) you have seven (7) days following the date you sign this
Agreement to revoke the Agreement (by providing written notice of your
revocation to me); and (e) this Agreement will not be effective until the eighth
(8th) day after you sign this Agreement, provided the revocation period has
expired without your having revoked (the “Effective Date”), and you will not
receive the benefits specified by this Agreement unless and until it becomes
effective.

 

10.            Continuing Obligations. You acknowledge and reaffirm your
continuing obligations under your signed Proprietary Information and Invention
Assignment Agreement, attached hereto as Exhibit A and which is incorporated
herein by reference, and agree to abide by those continuing obligations.

 

11.            Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

 

 

 



 3 

 

 

12.            Miscellaneous. This Agreement, together with the continuing
obligations under the Employment Agreement and documents referenced herein,
constitute the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a writing signed by both you and an authorized member of the
Board. This Agreement will bind the heirs, personal representatives, successors
and assigns of both you and the Company, and inure to the benefit of both you
and the Company, their heirs, successors and assigns. The Company may freely
assign this Agreement, without your prior written consent. You may not assign
any of your duties hereunder and you may not assign any of your rights hereunder
without the written consent of the Company. The failure to enforce any breach of
this Agreement shall not be deemed to be a waiver of any other or subsequent
breach. For purposes of construing this Agreement, any ambiguities shall not be
construed against either party as the drafter. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California without regard
to conflict of laws principles. This Agreement may be executed in counterparts
or with facsimile signatures, which shall be deemed equivalent to originals.

 

Signature Page Follows.

 

 

 

 

 

 

 

 



 4 

 

 

If this Agreement is acceptable to you, please sign below and return one
original to me.

 

I wish you all the best in your future endeavors.

 

Sincerely,

 

Aethlon Medical, Inc.

By: /s/ Guy F. Cipriani                         

Name:  Guy F. Cipriani

Title: Director

 

 

Agreed and Accepted:

 

/s/ Timothy C. Rodell, M.D., FCCP                         

Timothy C. Rodell, M.D., FCCP

Chief Executive Officer

Date:  30 Oct ‘20

 

 

 

 

 

 

 

 

 

 

 

Signature page to Separation Agreement.

 

 

 



 5 

 